                                                                                           FILED
                                                                                  2019 Aug-13 AM 09:57
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

PAUL JACKSON HINTON, JR.,                     )
                                              )
             Plaintiff                        )
                                              )
      vs.                                     ) Case No. 7:18-cv-00961-LSC
                                              )
COMMISSIONER, SOCIAL SECURITY                 )
ADMINISTRATION,                               )
                                              )
             Defendant                        )

                          MEMORANDUM OPINION

      On July 12, 2019, the magistrate judge entered a report and recommendation

and allowed the parties therein fourteen (14) days in which to file objections to the

magistrate judge’s recommendations. No objections were filed.

      After careful consideration of the record in this case and the magistrate judge’s

report and recommendation, the court hereby ADOPTS the report of the magistrate

judge. The court further ACCEPTS the recommendations of the magistrate judge

that the court affirm the Commissioner’s decision.

      The court will enter a separate order in conformity with this Memorandum

Opinion.
DONE and ORDERED on August 13, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                           2
